Name: Commission Regulation ( EEC ) No 3144/91 of 29 October 1991 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 10. 91 Official Journal of the European Communities No L 299/9 COMMISSION REGULATION (EEC) No 3144/91 of 29 October 1991 on die supply of various lots of butteroil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 300 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant cost : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in this tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . o OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . ft OJ No L 81 , 28. 3 . 1991 , p. 108 . No L 299/ 10 Official Journal of the European Communities 30 . 10. 91 ANNEX LOT A 1 . Operation No : 762/91 (') 2. Programme : 1991 3. Recipient : Republic of Mozambique 4. Representative of the recipient (1) : Tropic Carlos Borralho, Director Geral, av. Zedequias Manganhela 518, C.P. 4448, MAPUTO, Mozambique  Tel : 43 01 19, 43 01 20, 43 01 29 ; fax : 43 01 28) 5. Place or country of destination : Mozambique 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) Q : (See OJ No C 1 14, 29. 4. 1991 , p. 6, under El ) 8 . Total quantity : 300 tonnes 9. Number of lots : one 10. Packaging and marking : 20 kg (3)(*) See OJ No C 114, 29. 4. 1991 , p. 7-8 (under E2  E3) Markings in Portuguese 11 . Method of mobilization : Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Maputo 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24 to 31 December 1991 18. Deadline for the supply : 31 . 1 . 1992 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon on 18 . 11 . 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 2. 12. 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  20. 1 . 1992 (c) deadline for the supply : 28. 2. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon 16. 12. 1991 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stafe : 20 to 30. 1 . 1992 (c) deadline for the supply : 28. 3 . 1992 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi, 200, B-1049 Bruxelles (telex : 22037 AGREC B or 25670 AGREC B) 25. Refund payable on application by the successful tenderer f) : Refund applicable 28. 9. 1991 , fixed by Regulation (EEC) No 2841 /91 (OJ No L 272, 28 . 9 . 1991 , p. 27) 30 . 10 . 91 Official Journal of the European Communities No L 299/11 Notes : (') The operation number is to be quoted in all correspondence. (2) The succesful tenderer shall deliver to the beneficiary for each action number/shipping number a certifi ­ cate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, .have not been exceeded. Radioactivity analysis must indicate the caesium-134 and - 137 levels. (3) The following documents must be sent to the beneficiary's representative immediately after loading to enable him to obtain an import licence :  original pro forma invoice indicating :  type of goods,  fob price,  insurance costs,  freight costs,  packing list,  veterinary certificate,  certificate of origin,  bill of lading ( 1 /3 original). (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. f) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1.8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. I6) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33 . 0 Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed tinder excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease . (B) The cartons shall be stacked on wooden pallets (made of pine, fir or poplar wood) measuring not more than 1 200 x 1 400 mm, and with the following features : four-way entry, non-reversible, with wings ; a top deck sonsisting of a minimum of seven planks measuring 100 mm in width and of a thickness of 22 mm ; a bottom deck consisting of three planks measuring 100 mm in width and of a thickness of 22 mm three bearers measuring 100 mm in width and of a thickness of 22 mm nine dowels : 100 x 100 x 78 mm minimum. The palletized cartons shall be covered by a shrink film of a thickness of at least 150 | µm. The cartons must have reinforced protection consisting of four angles (325 x 35 mm) made of cardboard at least 3 mm thick placed on the four upper edges. The whole of the above must be bound, in each direction, by three nylon straps of a width of not less than 16 mm with plastic buckles.